Per Curiam.

Defendant’s motion to compel plaintiff under section 193 of the Civil Practice Act to join the directors of defendant corporation as defendants in the action was properly denied. The complaint rests solely on the theory that the dividends are mandatory. On this motion, we do not pass on the sufficiency of the complaint or determine the character of the dividends.
The order appealed from should be affirmed, with $20 costs and disbursements to the respondent.
Martin, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ., concur.
Order unanimously affirmed, with $20 costs and disbursements.